DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 10/02/2020, with respect to the non-final office action have been fully considered and are partially persuasive.  Per the interview conducted on 09/23/2020, it was agreed upon that the proposed claim amendments would overcome the pending rejection. Therefore, since claims 1-8 are amended according, the rejections thereof are withdrawn. However, since claims 9-14 have not been amended in the same way, the previous rejection thereof is maintained.
Election/Restrictions
Claims 1-8 are allowable. The restriction requirement, as set forth in the Office action mailed on 04/22/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, claims 15-20 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-8 and 15-20 are allowable.
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art Dakin teaches a lidar system which transmits a signal from a laser source to a target object, wherein the laser source is part of a bistatic transceiver. A change in distance between the transmit and receive signals is obtained by employing different transmit and receive waveguides. Additionally, Dakin teaches that a birefringent displacer is used to facilitate the difference in distance. The prior art Fluckiger teaches an active mode sensor system which employs a laser to measure range to a target. Fluckiger teaches that a bistatic transceiver is coupled to a spatial multiplexer in order provide for the selective transmission of first and second spatially separated beams characterized by first and second modes, respectively. Fluckiger additionally teaches that the transmit and receive beams do not follow a completely common optical path. However, the closest prior art fails to teach that the optics responsible for spatially separating the transmit and receive paths by a certain distance are not located between the transceiver and the target object as claimed. Therefore, this limitation in conjunction with the remaining claim limitations renders the instant claimed invention as not being anticipated or obviated by the prior art.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 9, 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dakin (US 2014/0026461).
Claim 9: Dakin teaches an autonomous vehicle control system comprising one or more processors, wherein the one or more processors are configured to: cause a transceiver to transmit a transmit signal from a laser source in a transmission mode and to receive a return signal reflected by an object in a receive mode [abstract; fig. 1-2, par. 0031 and 0041]; and cause one or more optics to spatially separate the transmission mode and the receive mode by optically changing a distance between the transmit signal and the return signal [par. 0061 and 0080; a person of ordinary skill in the art would find obvious that the use of different transmit and receive waveguides in additional to the birefringent displacer would result in a change in the distance between transmit and receive signals.].
Claim 11: Dakin teaches the claim limitations at par. 0800.
Claim 12: Dakin teaches the claim limitations at par. 0034.
Claim 13: Dakin teaches the claim limitations at par.  0034, 0050 and 0080.
Claim 14: The claim limitations would be obvious because discovering an optimum value of a result effective variable has been found to be within the level of ordinary skill in the art; in this case, as applied to the birefringent displacer’s dimensions and beam separation. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMANTHA K ABRAHAM whose telephone number is (571)270-1037.  The examiner can normally be reached on Generally Monday-Friday, 9:00AM-5:00PM CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571)270-3603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SAMANTHA K. ABRAHAM

Art Unit 3645



/SAMANTHA K ABRAHAM/Primary Examiner, Art Unit 3645